Pos cuaNto Don Francisco Rodríguez y su esposa Doña Ana Taboada son condueños con otras personas de una finca de 72 cuerdas de terreno, en la que tienen una participación indivisa de 3/5 más 1/10 de terreno, equivalentes a 50 cuerdas con 40 centavos de otra.
Pos cuanto los expresados consortes celebraron con Don Julio Rondón un contrato de siembra' y refacción con garan-tía hipotecaria sobre diez cuerdas de terreno de esa finca.
Pos cuanto el Registrador de la Propiedad negó la ano-tación del referido contrato por no acreditarse en forma alguna el consentimiento de los otros condueños para' el con-trato cuya anotación se solicita; contra cuya negativa ba interpuesto Don Julio Rondón este recurso gubernativo.
Pos cuanto igual cuestión la fiemos resuelto en el caso de Cayey Sugar Company contra el Registrador, 26 D. P. R. 543; siendo análogo el de Hidalgo contra el Registrador, 32 D. P. R. 508.
Por tanto debemos confirmar y confirmamos la resolu-ción recurrida.